Exhibit 10.1

SEPARATION AGREEMENT AND FULL RELEASE

This Separation Agreement and Full Release (the “Agreement”), dated as of
22 February 2012 is by and between Robert D. Stiles (“Stiles”), born on
28 September 1972, having his domicile at 56, avenue de la Faïencerie, L-1510
Luxembourg, and Altisource Solutions S.à r.l., with registered offices at 291,
Route d’Arlon, L-1150 Luxembourg and registered at the Luxembourg Trade and
Companies Register under number B.147.268 , its parent company, Altisource
Portfolio Solutions S.A, with registered offices at 291, Route d’Arlon, L-1150
Luxembourg and registered at the Luxembourg Trade and Companies Register under
number B.72.391, its parent company, its subsidiaries and its affiliates,
(collectively, the “Company”), (the “Parties”).

Whereas:

 

  •  

Stiles was employed by the Company by virtue of an employment contract dated
20 July 2009 (the “Employment Contract”);

 

  •  

By hand delivered letter, Stiles resigned on 22 February 2012 from his
Employment Contract;

 

  •  

On 22 February 2012, a meeting between Stiles and the Company was held;

 

  •  

Stiles and the Company wish to settle immediately and definitely any dispute
that has arisen between them particularly in respect of Stiles’ resignation;

In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

1. The Parties acknowledge that Stiles’ employment with the Company will end at
midnight on March 1, 2012. The parties further agree that up to March 1, 2012,
Stiles will perform his functions from outside the executive offices and will
only come to the executive offices for pre-scheduled meetings approved by one of
the undersigned managers. Except for any amounts set forth in paragraph 4, and
base salary owed (if any) for time worked up to March 1, 2012, Stiles
acknowledges that he has been paid all compensation and benefits due to him and
waives any right to additional compensation or consideration whatsoever.

2. The Parties agree to exempt each other from and waive the performance of all
notice periods pursuant to article L.124-1 of the Luxembourg Labor Code and the
Employment Contract.

3. Stiles agrees that he (i) will exercise his functions in a competent,
professional and cooperative manner up to and including March 1, 2012, (ii) will
cooperate fully with the transition of his responsibilities in a professional
manner, including delivering to the Company by e-mail to the Chief Executive
Officer on or before February 27, 2012 a comprehensive transition memorandum
setting forth a detailed description of all of his duties and responsibilities
and a plan for their transition and to update the memorandum with any changes
requested by the Chief Executive Officer on or before February 29, 2012; and
(iii) will not disparage the Company or any of its managers, directors or
employees in any way.

EE _____/ Company _____



--------------------------------------------------------------------------------

4. Upon execution of this Agreement by both Parties and contingent upon the
Company’s receipt of the executed Agreement and Stiles’ completion of the items
specified in paragraph 3 of the present Agreement, the Company agrees as
severance to allow Stiles to retain the Options pursuant to the Non-Qualified
Stock Option Agreements dated September 22, 2009, January 25, 2010 (with
typographical error: date of May 5, 2010) and May 19, 2010, where all vesting
criteria had been achieved prior to February 20, 2012, which Options amount to:
(i) 14,583 Options under the September 22, 2009 agreement, (ii) 11,667 Options
under the January 25, 2010 (with typographical error: date of May 5, 2010)
agreement and (iii) 22,500 Options under the May 19, 2010 agreement, for a total
combined amount of vested options of 48,750 Options. Additionally, upon
execution of this Agreement by both Parties and contingent upon the Company’s
receipt of the executed Agreement and Stiles’ completion of the items specified
in paragraph 3, the Company agrees to pay Stiles, without recognition of any
liability, as severance for any alleged claim and full discharge, One Hundred
Thousand United States Dollars ($100,000) less applicable withholding
taxes. Upon execution of this Agreement by both Parties and contingent upon the
Company’s receipt of the executed Agreement and Stiles’ completion of the items
specified in paragraph 3, the Company also agrees to allow Stiles the continued
use of (i) the Company’s car he is currently using or reimburse the costs for a
rental car in the Company’s sole discretion, until March 31, 2012 and (ii) the
apartment located at 56, avenue de la Faïencerie through March 31, 2012. Upon
execution of this Agreement by both Parties and contingent upon the Company’s
receipt of the executed Agreement and Stiles’ completion of the items specified
in paragraph 3, the Company agrees to reimburse Stiles for his relocation costs
back to Atlanta or New York, including the costs of one-way business class
airfare and the shipment costs of one cargo container of up to 40 feet, but only
if such relocation takes place within ninety (90) days of the date of this
Agreement. The Company also agrees to purchase the airfare through its Business
Travel Account in lieu of reimbursement if requested. The Company further agrees
to reimburse Stiles for his outstanding and unreimbursed expenses incurred prior
to the date of this Agreement pursuant to the Company’s Travel and Entertainment
policy. Finally, the Company agrees to provide tax equalization and preparation
for 2011 and 2012 consistent with past practice during the term of the
employment.

5. In consideration for the Company’s promises, and the consideration set forth
in paragraph 4 above, Stiles further agrees to and hereby (i) waives any and all
rights to salary, incentive compensation and unused annual leave and other
benefits, whether earned or unearned, and whether due or to become due, from the
Company except for any amounts set forth in paragraph 4 and base salary owed (if
any) for time worked up to March 1, 2012, Stiles acknowledges that he has been
paid all compensation and benefits due to him and waives any right to additional
compensation or consideration whatsoever, and (ii) fully and forever releases
and discharges from liability, and covenants not to sue, the Company, and its
Affiliates (including parent and subsidiary companies), officers, directors,
managers, employees, counsel and agents and representatives of any sort, both
present and former, for any and all claims, damages, actions and causes of
action, arising from the beginning of time until the execution of the Agreement
by

EE _____/ Company _____

 

2



--------------------------------------------------------------------------------

Stiles, whether in contract, tort, negligence or otherwise, in law or in equity,
of every nature which Stiles may ever have had, or now has, which are known or
may subsequently be discovered by Stiles arising out of, in connection with or
related to Stiles’ employment with the Company and/or separation from employment
with the Company, including but not limited to any contracts, agreements and
promises, written and oral; any and all claims of discrimination on account of
sex, race, age, disability, color, national origin, religion, veteran status,
marital status or sexual orientation and claims or causes of action based upon
any equal employment opportunity laws, ordinances, regulations or orders,
including but not limited to Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Rehabilitation Act, the Family and Medical Leave Act, the Employee Retirement
Security Act and any other applicable antidiscrimination statutes whether under
United States or Luxembourg law; claims for wrongful termination actions of any
type; (such as claim for indemnity for non-pecuniary loss “indemnité pour
préjudice moral”, indemnity for material injury “indemnité pour préjudice
matériel”, indemnity for improper nature of the dismissal procedure “indemnité
pour licenciement irrégulier pour vice de forme”), compensation or reinstatement
in the event of nullity of the resignation, compensatory allowance for notice
period “indemnité compensatoire de préavis”, and severance pay “indemnité de
départ”), breach of express or implied covenant of good faith and fair dealing;
intentional or negligent infliction of emotional distress; intentional or
negligent failure to supervise, train, hire or dismiss; claims for fraud,
misrepresentation, libel, slander or invasion of privacy and claim on salary
arrears or overtime payment, compensation for legal or contractual holidays not
taken by Stiles, reimbursement of expenses, bonuses, commissions or premiums,
entertainment expenses, options, warrants, contributions in a supplementary
pension plan, other elements of the remuneration or salary, damages, allocation
portion of profits, special advantages, etc, without exception nor reservation.

6. Stiles further agrees and covenants that he has not and will not remove from
the Company premises any item belonging to the Company and its affiliates,
including office equipment, files (neither hard nor soft ), business records or
correspondence, customer lists, investor lists, computer data and proprietary or
confidential information (“Confidential Information”). Stiles agrees to account
for and return to the Company at the latest on February 29, 2012 all property
(including but not limited to blackberry, laptop documents and disks, equipment,
keys and passes belonging to it which is or has been in his possession or under
his control). Documents and disks shall include but not be limited to
correspondence, files, emails, memos, reports, minutes, plans, records, surveys,
software, diagrams, computer print-outs, floppy disks, manuals, customer
documentation or any other medium for storing information. Stiles agrees that he
has not and will not disclose or use any Confidential Information and/or trade
secrets of the Company and its affiliates. Stiles agrees to keep all such
Confidential Information confidential and not disclose or use the Confidential
Information for any purpose, or divulge or disclose that Confidential
Information to any person other than employees of the Company.

Any breach, even minimal, of these obligations may constitute a serious offence,
which may trigger a claim that may be exercised on the basis of civil, and/or
criminal law.

 

3



--------------------------------------------------------------------------------

7. In consideration for the Company’s promises, and the consideration set forth
in paragraph 4 above, Stiles further agrees that he will make himself available
to the Company at no cost and upon reasonable notice during reasonable business
hours to respond to inquiries of the Company and its advisors for a period of
one (1) year from the separation date.

8. Stiles acknowledges that during his time of employment he has and will be
provided access to Confidential Information and the Company’s clients,
employees, customers and others with whom the Company has formed valuable
business arrangements. Stiles agrees that he will not, for a period of one
(1) year following the date of this Agreement:

 

  (i)

Take any action that would interfere with, diminish or impair the valuable
relationships that the Company has with its clients, employees, customers and
others with which the Company has business relationships or to which services
are rendered;

 

  (ii)

Recruit or otherwise solicit for employment or induce to terminate the Company’s
employment of or consultancy with, any person (natural or otherwise) who is or
becomes an employee or consultant of the Company or hire any such employee or
consultant who has left the employ of the Company within one (1) year after the
termination or expiration of such employee’s or consultant’s employment with the
Company, as the case may be;

 

  (iii)

Directly, or indirectly by assisting others, solicit or attempt to solicit any
business from any of the Company’s present customers, or actively sought
prospective customers, with whom Stiles had material contact for purposes of
providing products or services that are competitive with those provided by the
Company: provided that “material contact” is agreed to exist between Stiles and
each customer or potential customer: (i) with whom Stiles dealt; (ii) whose
dealings with the Company were coordinated or supervised by Stiles; or
(iii) about whom Stiles obtained Confidential Information in the ordinary course
of business as a result of his association with Company; or

 

  (iv)

Assist others engaging in any of the foregoing.

9. Stiles further agrees that he shall not, either directly or indirectly,
disclose, discuss or communicate to any entity or person, except his attorney
and/or his immediate family and the Income Tax Administration, any information
whatsoever regarding the existence or the terms of this Agreement, its nature or
scope or the negotiations leading to it, unless he is compelled to disclose such
information pursuant to legal process, and only then after reasonable notice to
the Company. Stiles shall not disclose, communicate, make public or publicize in
any manner, to any entity or person, except his attorney and/or immediate
family, any problems he perceives he may have had with the Company, its
officers, employees (past or present) or businesses or any information or
statements which might tend to impugn, disparage, defame, discredit or detract
from the Company, its officers, employees (past or present) or businesses.
Stiles shall be responsible for assuring that his family complies with the
nondisclosure commitments of this section. A breach by Stiles’ family will be
considered a breach by Stiles.

10. The undersigned Managers agree not to disparage Stiles. The parties agree
that the Managers will not be liable for any special, incidental, indirect,
consequential or punitive damages for breach of this paragraph 10. The parties
further agree that any and all damages of any sort for breach of this paragraph
10 cannot exceed One Hundred Thousand United States Dollars ($100,000) in total.

 

4



--------------------------------------------------------------------------------

11. Stiles further agrees to fully cooperate with the Company and, upon
reasonable notice, furnish any such information and assistance to the Company,
at the Company’s expense, as may be required by the Company in connection with
the Company’s defense or pursuit of any litigation, administrative action or
investigation in which the Company or any of its subsidiaries, parent companies
or affiliates is or hereafter becomes a party.

12. Stiles affirms that he does not know and has no reason to know of any
agreements, promises, representations, express or implied, oral or written, nor
has he been offered any inducements on the behalf of the Company that are not
expressly included in any contracts executed by the Company.

13. Violation of any provision of this Agreement by Stiles will entitle the
Company, in addition to and not in limitation of any and all other remedies
available to the Company at law or in equity, to reimbursement of all monies
paid pursuant to paragraph 4 of this Agreement. Violation of any provision of
this Agreement by others who have learned the information from Stiles will
subject Stiles to an action for breach of this Agreement.

14. It is the intention of the Parties hereto that all questions with respect to
the construction of this Agreement and the rights and liabilities of the Parties
hereunder shall be determined in accordance with the laws of the Grand Duchy of
Luxembourg. Any dispute with respect to the construction of this Agreement and
the rights and liabilities of the Parties hereunder will be brought before the
courts and tribunals in the district of Luxembourg City.

15. The Parties agree that this Agreement sets forth all the promises and
agreements between them and supersedes all prior and contemporaneous agreements,
understandings, inducements or conditions, express or implied, oral or written,
except as contained herein. Notwithstanding any term contained herein, Stiles
acknowledges and reaffirms his obligations in the Employee Intellectual Property
Agreement and understands that those obligations remain effective following his
separation from the Company.

16. Both Parties acknowledge that they have had the opportunity to freely
consult, if they so desire, with attorneys of their own choosing prior to
signing this document regarding the contents and consequences of this document.
The Parties understand that the payment and other matters agreed to herein are
not to be construed as an admission of or evidence of liability for any
violation of the law, willful or otherwise, by any person or entity.

17. Both Parties agree that there are no disagreements with regard to the
Company’s financial reporting or accounting practices.

18. Stiles fully understands the terms and contents of this Agreement and
voluntarily, knowingly and without coercion enters into this Agreement.

19. Each party will execute this Agreement in good faith.

 

5



--------------------------------------------------------------------------------

20. Both Parties agree that the construction of the covenants contained herein
shall be in favor of their reasonable nature, legality, and enforceability, in
that any reading causing unenforceability shall yield to a construction
permitting enforceability. If any single covenant or clause shall be found
unenforceable, it shall be severed and the remaining covenants and clauses
enforced in accordance with the tenor of this Agreement. In the event a court
should determine not to enforce a covenant as written due to overbreadth, the
Parties specifically agree that said covenant shall be enforced to the extent
reasonable, whether said revisions be in time, territory or scope of prohibited
activities.

21. This Agreement (21 articles and 6 pages) is made in two originals, each
party acknowledging having received one original.

IN WITNESS WHEREOF, the parties hereby voluntarily and knowingly enter into this
unconditional Agreement.

 

ATTEST:    

/s/ Sophie Hubscher

    By:  

/s/ Robert D. Stiles

Sophie Hubscher       Robert D. Stiles

 

   

ALTISOURCE SOLUTIONS S.À R.L.

    By:   /s/ William B. Shepro       William B. Shepro       Manager

 

   

ALTISOURCE SOLUTIONS S.À R.L.

    By:   /s/ Kevin J. Wilcox       Kevin J. Wilcox       Manager

 

6